Citation Nr: 0839527	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-23 279	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a lower back disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from July 1966 to July 1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  


FINDING OF FACT

The veteran's lower back disorder is not shown to be causally 
or etiologically related to service.  


CONCLUSION OF LAW

The veteran's lower back disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated August 2004, 
February 2005, March 2007 and March 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran claims entitlement to service connection for a 
lower back disorder.  The Board has considered the veteran's 
contentions, but finds that there is a preponderance of 
evidence against the claim.  Essentially, the claim fails 
because there is no competent medical evidence to show that a 
lower back disorder developed as a result of an established 
event, injury or disease incurred during service. 

In general, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection for certain chronic 
diseases will be presumed to have been incurred in service if 
they are manifested to a compensable degree within the first 
year following active military service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Generally, to prove service connection, 
the record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of injury or disease, and (3) medical evidence of 
a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Post-service treatment records from several different sources 
reveal that the veteran was seen for lower back pain and 
underwent several surgeries.  These records clearly establish 
the existence of a current disability. 

The second requirement for service connection is the 
existence of an in-service incurrence or aggravation of an 
injury.  The veteran submitted a statement claiming that he 
injured his back in service in 1969.  The veteran's service 
medical records support this claim and show one complaint of 
back pain in July 1969.  The veteran also claims that after 
service he visited an orthopedic surgeon in 1972, who stated 
that he had two herniated discs and suggested surgery.  There 
is no evidence of this visit in the record.  The first 
evidence of back problems after service is in 1996, when the 
veteran reported a disc problem during an unrelated medical 
examination. 

The Board notes that the veteran submitted Social Security 
Administration Disability records showing that he has been 
treated for chronic back pain and has undergone several 
operations to the lower back.  However, none of these records 
show that the back condition is due to military service.

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence demonstrating not only 
the presence of back problems, but also of a nexus or 
relationship between that condition and service.  The veteran 
has failed to do so.  In fact, the only competent evidence 
addressing causation is from a VA examination conducted in 
June 2006.  The examiner determined that the veteran's mild 
and recurrent back condition in service was less likely than 
not related to the veteran's current herniated disc disease, 
spinal stenosis and degenerative disc disease.  She 
determined that his current problems were more likely related 
to injuries incurred after military service.

The veteran obviously believes that his back problems are a 
result of an in-service knee injury, but he presented no 
corroborating medical evidence supporting this claim.  The 
veteran, as a lay person, lacks appropriate medical training 
and is therefore not competent to provide a probative opinion 
on a medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for a back disorder.  In the absence of a current 
disability related to service by competent medical evidence, 
a grant of service connection if clearly not supportable.  
Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Board concludes that service connection is 
not established.


ORDER

Service connection for a lower back disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


